Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 1 of 16 Page ID #:1413




                                Exhibit A
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 2 of 16 Page ID #:1414




   Dark World


   A bustling New York. People are consumed with social interaction. Social
   media, TV, email, cell phones, video games, gambling, drugs, and alcohol. It’s
   all being sold and consumed around us. Surveillance keeps an eye on
   everything. Magi watches a business man move quickly down the street.
   Drones turn. The people are focused on their obsessions. Blacker than black
   blobs appear from nowhere and cover the business man, swallowing him
   whole. No one blinks an eye. Corporations watch from towering buildings.
   High in the sky on the top floor of Concord. A female executive, Hera, barks at
   an employee standing by the door, “Did you close the deal?” She turns and
   looks out the window. There’s commotion with lots of flashing lights below.
   The TV is turned on. The business man we just saw is making a merger
   announcement that Concord is taking over the company. The office doors
   swing open. The business man is carried in by henchman surround by dark
   objects. "You have to stand up for what you believe in. You can’t try to please
   everyone all the time.” The business man nods, “our deal was you’d protect
   me.” Demons peel away from the walls and surround the business man. His
   doppelgänger emerges, turns from a shade of gray to black. The demons tear
   the doppleganger’s limbs off. A dark shadow merges with Hera and the parts
   and pieces of the torn apart demon are absorbed by Hera, “Thank you for your
   business." Hera’s shadow turns without her. Voices on TV talk about Concord
   gaining considerable power and influence.
   Magi weak and slow to move. He looks around. A Brooklyn Cyclones game is
   playing in MCU Park. People are consumed with flashing advertisements, their
   devices, commercials and so on. He looks toward the shadows near the park.
   Blacker than black again rises from the ground. Drones fly over head. Magi
   mirrors his appearance to appear invisible to the drones. Magi hobbles toward
   the darkness. Drones turn. Chase him. Into the darkness and he vanishes. In
   what looks like an upside down world that has gone back in time by 50 years
   we are at Steeplechase Park. Imprints and ghost like images swirl around. He
   battles a demon and defeats it. A demon appears to his left. He moves away and
   another appears from ahead. He runs and into a ride. Gathering memory
   imprints and ghost like energies. Comes across a light demon, an angel, Ares
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 3 of 16 Page ID #:1415




   wildly unleashing magnificent powers, battling demons who overwhelm and
   trap her, keeping her pinned like a wild animal. There’s nothing Magi can do,
   but he's picking up strength and speed. He is no longer hobbling. He pulls a
   tarot card from his pocket and looks again at Ares. Demons swirl around him.
   He runs, avoiding being seen. He re-enters the normal present day world.
   Stronger and keeping to himself he runs down the street. Stops. Sees a poster of
   a woman plastered on the side of a wall of a construction site. It looks like Ares
   named TBD (for now they’re both called Ares). He looks to see where. The
   Circle.
   — Ares is Ares’s alter ego, which will be given its own name at a later date, but
   Ares doesn’t excel until she becomes one with Ares —
   The Circle is getting ready for a fashion show. In the back dressing room we
   find Ares getting ready with her friend Haley. Both are walking the runway
   tonight. Ares is all about her beauty while Haley, a bit thick boned is about
   being famous. Ares tries not to cry. Haley asks her what’s wrong. Ares talks
   about her parents being dead and trying to live up to her mother, feeling like
   she will always end up being runner up. She never made it, she only did some
   magazine shoots, I just want to make her proud of me. Haley says I wish I
   could somehow make my mother proud of me. Ares says, “you never talk
   about your mother.” Haley says "she’s gone, she died when I was little.” Ares
   didn’t know this. Haley says I really need this to pay off my debts. Ares stands
   and grabs her by the shoulders and says to Haley, “no matter what we have
   each other’s backs.” They hug.
   Haley, "If we don’t get out of here we’re gonna be trapped here forever." Ares
   sits down and looks at Haley in the mirror and lowers her head, looks up and
   says, “This night belongs to you.”
   Hera enters. Given every compliment and perk to a table. She doesn’t say a
   word.
   Ares is being helped into her clothes. People are asking everyone for help at
   every turn, she can’t focus. Her dress tears when someone steps on it. She can’t
   believe it.
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 4 of 16 Page ID #:1416




   Hera looks around. Sees the cameras in the corners. Watches the people who
   are buried in their devices. There’s movement of some indistinguishable shapes
   along the walls. A darkness drifts away behind her.
   Patrons are buying for pleasure not survival, their demon doppelgängers are
   guiding them. A security influence makes its presence known by actions of
   Hera. Music begins. TVs in the background are turned on. The manipulation
   machine is moving its gears. The details here reveal subliminal images and
   thoughts that will resonate later. Use colors, images, symbols, sound waves.
   ID’s are checked at the door.
   Magi steps into the doorway, sees the cameras and disappears into the darkness
   in the back of the room. Haley peeks out, sees Hera. Says, “the wicked witch of
   the East is here.” Everyone quickly shushes her. Haley says, “she controls
   everyone, but not me.” Another model says, “I just need her to give me my big
   break." Ares applies the final touches to her dress, a designer’s assistant pulls
   the last string to sew up the tear. Makes sure her makeup is perfect. Takes a
   deep breath, adjusts her breasts and stands. She walks to the door.
   Hera demands a model list. She sees pictures with names. Looks up from
   Haley’ picture and sees Haley peeking thru the doorframe. Hera puts an X thru
   Haley’ picture and smiles at her. Draws an arrow to put Haley at the top of the
   list. Hands the list to the venue manager.
   The venue manager enters the dressing room to tell them the runway order has
   changed. Haley is up first now. Ares tells Haley, she deserves it. It’s your night.
   Lights dim. Music blasts. Haley struts onto the stage. Hera looks up above
   Haley and a demon pins another demon to the ceiling. Haley falls to the floor
   and writhes, straining to stand. The demon continues to pin down the other and
   lets up. Magi steps forward. A demon comes out of nowhere and kicks the
   other demon away. Hera turns her head. Haley finally stands. Gathers herself.
   Haley glares at Hera and continues regains her poise. Hera just misses seeing
   Magi who steps back into the darkness again.
   Haley runs backstage. Ares meets her at the door, ready to go out. Haley
   frantic, stops Ares. “I’m no good.” Ares doesn’t understand, “You’re the best,
   you taught me everything I know.” Haley tells her to go out there, be careful.
   Be your best.
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 5 of 16 Page ID #:1417




   Magi steps forward. Hera looks up again. The demon is still hovering above. A
   vast web like netting starts forming around it, trapping it. Demons start
   attacking from behind the web. Hera looks around. The walls transform into an
   old gothic cathedral. Magi sees Ares step forward and steps back into the
   darkness. And Ares walks on stage.
   Ares begins her performance. Catches eyes with Hera and moves on. Demons
   are crawling along the walls, lurking. Ares is oblivious. The demons break free
   of the web. Demons start scanning for Magi. Hera stares Haley at Ares. Magi
   sees Hera is enchanted by Ares and backs off. The demons around the walls
   retreat. The web retracts. Magi vanishes into the dark. A light demon appears
   above Ares, it’s Ares. It reaches down and nearly touches her, but Ares recoils.
   The demons around this light demon are supporting it, protecting it.
   Ares walks off stage, the show is a success. Races backstage. Ares hugs Haley,
   who sees the smile on Hera’s face. Haley’s jealousy rages within her.
   Ares goes to a dressing room to freshen up. Before she can close the door, Hera
   and a team of people are standing in the doorway. Hera, “You’ve got something
   greater than mortal man can handle.” Ares turns and covers herself so she’s
   more presentable. “We want you on billboards. We want you to be the
   showcase at The Circle.” This is the moment Ares has been sacrificing
   everything for. And like that, Hera and her entourage are gone. Haley stands in
   the hallway, rage building inside. Ares turns to Haley, Haley walks away.
   Standing off in the adjacent hallway is Magi, watching.
   Ares steps outside the club, fans are clamoring for her attention. She looks
   around for Haley but can’t find her. She looks up and sees blacker than black
   objects circling. She dismisses it. Magi stands behind the crowd of people,
   walking in step with her. She looks up again and the objects are growing. A
   panic starts to set in as Ares is surrounded, unable to move, claustrophobic.
   She’s pushed thru the crowd. A flash of light appears above her grabbing her
   attention and quickly disappears. Drones hover above. Chaos and fear flood her
   face. She runs off. She runs past Magi but stops to look at him. The light above
   flashes again, following her. She looks back, seeing Magi following her. She
   hops on her motorcycle and rides off.
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 6 of 16 Page ID #:1418




   She arrives at her apartment. At 79th and 5th. Slams the door. She tries to settle
   down, locking the door, setting her things down, turns on a light. She picks up
   the phone to call Haley, but it goes straight to voicemail.
   Hera sees the call thru surveillance. Dispatches demons.
   Demons arrive outside Haley’s apartment. Haley is curled up on her bed.
   Darkness covers the windows. The room starts to feel smaller like it's
   shrinking. Haley isn’t moving. Demons merge into Haley and disappear. Haley
   sits up in a fright. Possessed.
   Ares is paranoid inside her apartment. Pacing. A darkness forms in the night
   sky. There’s a pounding at the door. Ares looks, it’s Haley. She opens the door.
   Ares says, "someone’s been following me.” Haley isn’t listening. Haley is
   drunk. Starts yelling at Ares, saying she thought they were there for each other.
   Challenging her to a fight. Telling her, “You told me it was my night. You took
   it from me.”. Ares says "you're talking crazy." Haley isn’t listening, “you
   proved everyone has to look after themselves if you want to survive." Acting
   belligerent. Ares doesn’t understand what’s wrong with her friend. Ares,
   “You’re worried that I got the showcase and I’m trying to tell you, I’m scared,
   this guy was at the club, then outside watching me, following me. Haley says
   Ares's seeing things now. Haley starts to walk out saying it’s yours, take it,
   embrace it fully. Don’t let it slip away.” She leaves.
   ———— She enters her room. Hears something from her bedroom. Nothing’s
   there. Hears another noise from the living room. Stands and goes to look.
   Nothing again. She comes back into the bedroom. Lays down on the bed. And
   looking upside down looks back over her head. Magi is sitting in the corner.
   She spins up. ————
   Ares steps into her bedroom. Flips the light switch on and Magi is sitting in a
   chair in the corner of the room. She screams. Magi says “your friend is not who
   you think she is." She searches for anything to protect herself. Magi says,
   “Everything you know is going to change.” With a wave of his hand the room
   transforms into the Brokaw Mansions. “How…” Ares stutters. Magi says
   they’ve chosen you. Don’t worry you’re not the chosen one or anything like
   that. They’re trying to merge you with your doppelgänger.” Ares interrupts,
   “My what?” “We all have angels and demons protecting us. Everyone comes
   into their own at different times. This is your time. Once you merge with yours,
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 7 of 16 Page ID #:1419




   you start to inherit and collect them. The woman you met tonight has amassed
   an army to be at her disposal. Now she’s got her focus on you.” “But why?”
   Ares retorts. “Your doppelgänger is powerful and disrupting things. But
   without you merging with it, she can’t gain control of it.” Magi pulls out a deck
   of tarot cards. Gives her a reading.
   (WE CAN FILL IN WHAT WE WANT TO REVEAL HERE) Essentially dark
   forces are coming for her and she has to become one with herself or they will
   consume her. The problem is that to defeat them it means risking her
   doppelgänger.
   The following evening, a billboard of Haley is unveiled in Times Square. A
   momentary flash of the 70’s seedy Times Square jolts her reality. The same
   panic and paranoia begins to return. A light flashes above, it’s fireworks.
   Haley turns to Hera and expresses her need be a star. Proving to herself things
   are as they’ve always been. Everyone must be going crazy. Ares stands off to
   the side and looks off into the crowd and sees Magi standing off in the distance.
   Magi looks above Haley and sees Haley being held by the demons surrounding
   her. Magi quickly disappears.
   Lights and fanfare, everyone is focused on seeing Haley. A long line wraps the
   block waiting to get in. Ares enters the back door of the venue. Before the door
   closes behind her she looks back and sees Magi watching her.
   Hera enters the club. This world revolves around her. The same manipulation
   machine is at work. People are reduced to brain dead zombies consuming
   everything being fed to them. The demons surrounding Hera slowly emerge
   and spread out around the club, keeping everything in line, fueling and
   directing everyone’s actions. The cameras record everything.
   Magi enters the club. Nearly invisible with his cloaking devices. He goes
   undetected and steps back into a corner. Looking at everything going on around
   the club. Hera turns and once again misses the space Magi occupies. The lights
   go down. Ares struts onto the stage. Magi steps forward. Ares sees him. Magi
   looks up and Ares is surrounded by demons. Ares continues her runway walk,
   continually glancing at Magi. The demons guide Ares to make a connection
   with Ares. Hera sees Ares looking at someone, turns, sees Magi. The web
   expands around the ceiling, once again trapping the demons. Hera looks up.
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 8 of 16 Page ID #:1420




   Magi’s light doppleganger appears above the stage, freeing Ares from her
   protectors. Ares loses her concentration. Looks up. Sees her doppleganger
   floating next to Magi’s doppleganger. Hera stands. Something is wrong, out of
   rhythm, the people of the club start to look around. Breaking from their own
   seduction. The dark demons break free from the web. Ares can see everything.
   She starts to cower in horror. The people around the club stand and point at her.
   A battle ensues between Magi’s doppleganger and Hera’s demons, while they
   shield Ares. The battle absorbs the doppelgängers of some patrons in the club.
   Becoming subconscious casualties. The battle rages on. Ares tries to stand, but
   pandemonium is breaking out in the club. People scream and start running as if
   they’ve seen a ghost. Hera gathers her entourage and points her at Ares to get
   her off the stage. Magi sees this and uses his powers to keep them at bay. It’s
   taking tremendous amounts of strength to fend them off. While he moves
   toward Ares. Hera steps to the stage in front of Ares, and Magi's doppleganger
   pins her to the ceiling. Magi steps onto the stage, grabs Ares, “We need to go
   NOW!"
   Magi leads Ares out of the back of the club. Hera and her group follow them.
   Ares gets on her motorcycle. Magi pushes her behind him and jumps on. They
   take off. “We need to catch a train. We’re going to Madison Square Garden.”
   Ares says "don’t we want the train station?” Magi responds, “not that one.”
   ———— CHANGE TO CAR AND THEN IT BECOMES A HORSE AND
   BUGGY. Car becomes a horse and buggy, "who’s driving this thing?”
   “Someone I picked up along the way.” She looks out, it’s the headless
   horseman. ————
   Hera’s henchmen are on foot chasing them, their demons move ahead of them.
   Magi turns, tells Ares to grab the handlebars and throws a fireball flame to
   disorient the demons who briefly pause, Magi tells her to turn. The demons
   then push thru the flames. Drones fly thru the sky. Magi launches a blasting
   force that knocks them all back, slamming them into the side of a building. The
   drones smash into pieces. The demons absorb the hit and roll into a group of
   people walking down the street and absorb their doppelgängers. Gathering
   strength.
   On their way to MSG/Penn Station: Ares screams, “What’s going on?!” Magi,
   "She’s seducing you with fame, using your conscious desires and fears to make
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 9 of 16 Page ID #:1421




   you feel protected, she’s making your subconscious believe lies. She can’t
   control your doppleganger and she knows it so she’s using your conscious
   mind here to keep it controlled instead. But now she knows I’m here, she can’t
   let you become one with yourself without her guidance. However, if she gets
   control of you it’s another loss of good in a world of evil.”
   The demons are flying above the street, searching for Ares and Magi.
   Ares “This isn’t real. None of this is real.” Magi, “This is the real world, you’re
   just seeing it for the first time. It’s all around us.” Ares “Demons aren’t real.”
   Magi “They’re our subconscious. They’re what drives us. Controls everything
   we do. What’s in our heads is 5%, but they control the other 95% of everything
   we do. By controlling what we see, they guide us with subliminal messages.
   Control your own reality and they can’t control your world.” Magi changes
   their reality, turning Madison Square Garden into the old Penn Station. The
   demons fly around the corner. Magi sees them and a train ahead. “That’s our
   train!” Magi increases speed, chasing the train on the track above. She gets
   right under it. The demons swoop in above and enter the train car. Magi, “don’t
   get scared.”
   —FIX ORDER OF TRAIN REVEAL AND LEAVE THEM IN THE PAST
   LONGER—
   Magi changes everything around us. We’re now in 1920’s NYC. They’re on a
   horse, chasing a trolley car. Magi “Stay focused. This is the realm they exist it.
   It’s all imprints and memories of our past collective subconscious. It’s always
   with us.” They reach the side of the trolley car. They jump on. The demons are
   hanging off the front of the car. Magi waves them back to present day. Now the
   distance between them and the demons is 8 car lengths. Magi, “We need to get
   in front of them, and detach their car.”
   The train races along the tracks. Ares, “What do I have to do with this?” Magi,
   “There are fake light demons that are really just darkness, people presenting
   themselves as something other than who they are. But every once in a while a
   true light demon doppleganger appears, an angel. Everyone wants to absorb its
   powers. We’re here to protect them. The problem is the evil demons have
   learned to protect them too, deceiving them into believing they’re good. And
   it’s too late before they get absorbed. But your doppleganger made its presence
   known to me. We’re running out of good in the world. Every generation
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 10 of 16 Page ID
                                 #:1422



someone restores balance and keeps the evil at bay, but with the powers
controlling society, we’re starting to lose. Your doppleganger is this generations
last light.”
The demons swoosh into the second car. They’re on a collision course.
Launching balls of fire at each other atop the train. They drop down as they
enter a tunnel. They quickly come out the other side. The battle carries on as
they head right toward each other. Magi’s doppelgänger has Ares behind him.
The demons are coming for them. Drones hover. Magi uses his and Ares’s
physical bodies to swing around the side of the train, slicing the arm off a
demon in the move, pushes off the drones to get to the other side of the
demons. Magi drops Ares into the open gangway. Magi, “Pull the cord!” Ares
yanks on the cord. The henchmen catch up to their doppelgängers on the train
as it detaches and they slow. Magi and Ares’s train rockets away.
They escape to the woods. Ares sits solemn on a tree stump. Magi walks up to
her. Ares, “I’m going crazy.” Magi, “No, you’re seeing the world for what it
really is. We need to introduce you to Ares before they manage to, do you think
you’re ready for that?” Ares, “Is she crazy like you?” Magi, “Ready to find
out?” Ares nods.
The Henchmen merge with their demons and enter Hera’s top floor office. One
henchman’s demon is regenerating an arm his doppleganger lost before they
merge back together. Hera can’t bear to look at them. The billboard is being
changed to a picture of Haley. The manipulation machine is changing minds.
Haley steps into the room.
— WE NEED Haley TO BE COMPLETELY SUPPORTIVE OF Ares
EARLIER—
Magi introduces Ares to doppelgänger Ares. They both recoil from each other.
Ares cowers and hides. Magi steps back, “I can’t help you. Only you can help
you. I have to leave it to you to sort this out.” A game of hide and seek where
Ares is being toyed with. Think of two cats, one aggressive the other abused
and timid fighting over territory. A dance as they learn to accept each other.
Ares speaks to Ares, “Can you touch me?” Ares recoils. Ares, “Can you feel
my heart beat?” Ares is untamed, hissing at her. Ares, “Watch my mouth, see
my breath…” Without speaking she thinks, "Can i just think and you can hear
my thoughts?” Ares charges at Ares and knocks her to the ground. Ares dusts
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 11 of 16 Page ID
                                 #:1423



herself off. Ares pounces on Ares, pinning her to the ground and knocks her to
the side. Ares crawls to her knees and speaks, “If I only have you and you only
have me, we need to work together.” A sinister voice resonates in her mind,
“Now you will die!” Ares tries to dig for inner resolve. Ares unleashes a
demonic version of herself and screams. Ares screams for Magi, “Magi!” Ares
freezes in place. Ares pounces again. And lurks behind a tree. Ares gets up
again. “Magi!” Silence. Ares moves toward Ares who unleashes powers that
knock Ares back again. Ares gets up and tries to run. Ares trips her. Ares
screams at Ares, who in return unleashes a massive powerful light demon howl
to her face. Ares, “now we’re getting somewhere.”
In the distance Magi is watching. “She’s going to get herself killed.”
Ares begins her stage performance for Ares. With each move Ares calms.
Magi, “don’t be afraid. Come on.”
Ares lashes out and knocks over Ares. Ares stands once more. Begins to dance
around Ares. Using the power of Ares to dictate her movements. Moments of
rhythm. Absorbing any power unleashed on her. Ares rises above Ares, Ares
reaches up and grabs Ares’s hand and pulls her face to hers. Ares, “Play nice.”
They continue to dance together. Ares is able to rise off the ground, Ares’s
powers extend from Ares’s arms, they become one.
Magi smiles.
Ares continues her dance. It’s an extraordinary light spectacle and show.
Soaring high into the sky. They’re synced. Synergy.
Hera stands looking out her office window. Sees the bright beam of light rise
up to the heavens.
Magi sits with Ares. Explains the various powers and ways to harness them.
Hera deploys henchmen and demons to head to where the light originated from.
Drones fly into the night sky. Hera looks at video monitors.
Motorcycles and trucks, demons and drones flying down the road, swarming.
They turn on a dirt road heading into the woods.
Magi turns. Hears something. He flips the woods back in time and the trees are
half grown, but now he can see who's coming. Magi, “Ares! This way.” Ares
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 12 of 16 Page ID
                                 #:1424



absorbs into Ares and they duck and run away from where demons are coming
from. The demons swarm the area. Magi moves them away from the woods,
along the water’s edge and back toward the city.
Hera watches as they come up with nothing.
Magi and Ares enter NYC. Ares’s billboard has replaced with a picture of
Haley. The looks Ares is getting from strangers they pass are of disgust. They
quickly run down into the subway. Demons from society swarm to push them
back. A massive battle ensues to get themselves thru the subway. After
defeating the demons, Magi stops them in the corner of the stairwell subway
entrance. “They have no cameras here.” Magi slumps down says, “They’re not
going to stop. We have to cut off the head if we want the body to die.” Ares,
“Does that mean destroying Hera?” Magi, “Yes.” Ares sees Magi is sitting in a
pool of blood. “Are you bleeding?” Magi lifts his shirt to reveal a large gash in
his side. Blood is flowing from it. “What can we do?” Magi shakes his head.
Ares says, “all this ability for what?” She removes a piece of her clothing and
applies pressure to the wound. Magi responds, “our physical bodies are limited,
we can do great things, but our physical beings are not magicians and we’re not
clairvoyant, we’re just connected directly to our subconscious. Our
subconscious is our magician.” Ares, “We need to stop the bleeding.” Ares
helps him up. Magi is turning white.
Hera is in the club, Haley is performing but midway thru she collapses on
stage, people rush the stage. Hera turns her back on Haley, who rages in anger
at Hera. Hera leaves the club. Followed by her entourage.
Ares and Magi arrive at his apartment. He cautiously examines the room.
Everything is clear. He removes the clothing that was applied to stop the
bleeding. It’s stopped. But he’s lost a lot of blood. Ares expresses fear she can’t
do this without his help. Magi tells her, just understand what’s real and what’s
the demon world. When you can see that, you can see things for what they
really are. That’s when the mind control doesn’t work.” The room quickly
changes. Ares looks around. Images of herself from her past rush toward her
like a nightmare. “What’s happening?” Magi says, “They’ve blacklisted you
from society. Banished you by trapping you in the wasteland of your own
continuous time loop.” Ares searches inside for Ares. She’s not with her.
“Where did she go?” Magi says, “It becomes a vacuum to anything you
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 13 of 16 Page ID
                                 #:1425



possess. You have to break free from this world in order to reconnect to
yourself. But you have to do it alone. I can’t fight anymore. I don’t have the
strength to regenerate.” Magi pulls a tarot card. It’s the death card. Ares’s
phone rings. It’s Haley. Ares listens to the voicemail, “I’m in the hospital.
Come, I need you.” Ares looks at Magi who shows her the card and shakes his
head. Images from her childhood race by Ares, it’s like her life is flashing
before her eyes. “I can’t do this. I can’t. It’s all too much.” Magi tells her to
"try to change the movie playing in her head, change her focus. This world will
haunt you with your own past. Push thru it. Take everything you feel and put
into a ball and smash thru. It wants to keep you here.” She tries something else,
it doesn’t work, the demon world is haunting her. She must confront her past.
Come to terms with who she really is. She doesn’t believe in herself, so
nothing feels real. If she doesn’t change this now she will be stuck here for
eternity, it will only get worse. Magi pleads with her that she can do this. If she
doesn’t get back to where she was at least she’ll have let go of the fear. Gruber,
“self doubt is our kryptonite.”
Hera steps into Haley’ hospital room. Haley is Hera’s daughter. Haley says she
wasn’t strong enough to merge on her own and apologizes, but says she’s
building back my strength. Hera asks Haley if she will finally allow her to help
her own daughter. After a lifetime of resistance. Haley reluctantly agrees,
unleashing the demon Hera who quickly merges Haley and her doppleganger
together.
Ares recommits. All of her effort to get control of herself. Everything she was
failing at she’s now controlling. Using her powers. She overcomes her greatest
training failure by defeating it. She rises from the barren world and becomes
Ares. The surroundings change, darkness is going away. She masters her
doppelgänger, vanquishing her own demons. Ready to return. Magi smiles,
“you’re ready. It may be suicidal but you’re ready.” Ares, “you’re coming! Get
up!” Magi, "I have to stay and try to regenerate. I’ll be no use to you like this
now. Ares knows where to find me. No one is gone forever.” Magi dies.
———— Death is a gift. (Said when Magi dies) —————
Hera is amassing an army in her office.
Ares arrives at the base of the Concord building. It’s One World Trade Center.
She can see the building swarming with demons. She enters the lobby. The
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 14 of 16 Page ID
                                 #:1426



merging of the demon world and the real world blur back and forth. The demon
world reveals the old Twin Towers World Trade Center. There’s a haunting
collection of imprints of the thousands who died here. A massive battle in the
lobby ensues with demons and Ares/Ares. She succeeds, heads into the elevator
and pushes the button. She pushes the top floor. None of the buttons work. The
stairs.
Hera is watching Ares climb the stairwell. Haley is ready. The massive army
between them and the door is in place. Some demons release out of the room.
Ares hikes up the stairs. Another round of demons battle and lose. Ares
continues to climb the stairs. Ares moves ahead to keep an eye on things.
Hera sends more demons down. The army is dwindling. Haley, “She’ll be
exhausted if she makes it up here.”
Ares thinks, “Stay close. We can’t be separated.” Ares turns and comes back,
pulling at Ares to go back down. Ares has them hold in place. It’s too quiet.
Ares looks up the stairwell. Looks down the stairwell. Ares is pulling her in a
direction. Demons swarm. Ares leads Ares onto the neHaleyt floor to flee the
stairwell. A series of demons await them. They turn back to the stairwell, it’s
locked. They’re trapped. Another battle ensues. Ares and Ares are destroying
more demons. Ares searches for another exit. Ares flings open the grate to a air
duct. They move quickly into it. Ares wonders which way they go. Ares leads
them thru the ducts. A demon follows them into the duct. Ares and Ares
unleash a light beam, vaporizing the demon. Ares thinks which way. Ares isn’t
sure which was to go, but guides her. Ares races ahead. Demons are hot on
their tails. Ares screams for Ares. Ares catches up. They come out in a vent
shaft. Demons swarm the air duct. Racing toward them. A seismic explosion
occurs sending an electrical wave pulse through the building, thru the ducts.
Ares drops down the shaft. From the black depths Demons rise and engulf her,
carrying her to the top of the building. Ares leaps out of the air shaft. Running
toward a stairwell. Runs up the stairs. Ares stops, it’s awfully quiet, whispers
out loud, “What do I do? Talk to me.” Ares thinks “Ares, can you hear me?”
Ares responds, “Try the elevator again.” Ares runs out of the stairwell and to
the elevator. Presses the button. The doors open, she gets in, presses the top
floor. It illuminates, the doors close. Ares is lifted to the top floor. The doors
open. Haley is standing behind her mother.
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 15 of 16 Page ID
                                 #:1427



— Earlier note: You can only destroy someone’s doppelgänger when they are
connected to their human body —
Ares is pinned in a web in the corner by dozens of demons. Ares runs at Hera
who uses powers to slam Ares to the ground. Haley smiles. Another electrical
pulse shakes the floor, knocking everyone off their feet. Ares conjures energy
from Ares. They reach out to each other and their combined strength knocks
them both back. Ares starts to absorb the demons. Ares begins to gain strength.
Hera sees this. Realizing she’s losing the upper hand.
Hera turns herself to stone. Any powers Ares tries to conjure out of Ares are
rendered useless. Haley becomes a fiery ball of flame and fiery tentacles
expand, pulling at Ares to tear her limbs off. Hera lashes out at Ares, wounding
her. A mother controlling the world and protecting her daughter. Ready to
destroy Ares for good when another electrical wave sweeps thru and breaks
Ares free. Hera wonders what’s going on. Magi’s doppleganger appears, “This
is your one shot! Take it!” Ares and Ares tag team to decimate Haley.
Explosive rage erupts from Hera. She expands into a massive demon and
attacks Ares and Ares, who now stand side by side. Ares steps up to Hera. Ares
merges into Ares. They battle Hera and after a grueling battle, they defeat Hera,
but Hera regenerates into a thing-like creature. Ares has to dig deep and uses
Ares in a synergy of light to conjure enough energy to destroy Hera.
— A series of dark demons rises from Hera and enters Ares —
Positive light reigns down, pulverizing Hera into a burst of flames. The
building begins to collapse. Magi, “Run!” Ares races toward the elevator, down
the World Trade Center which is shaking and rocking back and forth. They
reach the bottom floor. Run thru the lobby toward the exit. Landing in front of
them in a raging fire is Hera. Magi’s doppelgänger emerges from Ares and with
Ares they send enough energy at Hera that she is thrown back into the World
Trade Center and vaporized. The building begins to collapses on her.
— Releasing white angel demons who are absorbed into Ares —
Ares and Ares watch the building collapses in the demon world.
— The new World Trade Center emerges as the real world returns. Ares sends
the light angels into the sky. The light beacon at the top of the World Trade
Center shoots into the sky. The light angels into the heavens. —
Case 2:20-cv-04653-MCS-AS Document 71-1 Filed 07/02/21 Page 16 of 16 Page ID
                                 #:1428




They look around downtown NYC. Police cars and undercover Feds surround
them and One World Trade Center. Advertisements continue and reflect off the
building. The manipulation machine carries on. They’re trapped. Magi, “This is
just the beginning."
